[Cite as State v. Barna, 2021-Ohio-3794.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2021-P-0092

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        -v-                                      Municipal Court, Ravenna Division

NICHOLAS H. BARNA,
                                                 Trial Court No. 2021 CRA 01820 R
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                     Decided: October 25, 2021
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Nicholas H. Barna, pro se, Portage County Justice Center, 8240 Infirmary Road,
Ravenna, OH 44266 (Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}     Appellant appeals the municipal trial court’s judgment dismissing the

charges on the state’s motion at preliminary hearing after appellant had been indicted on

the same charges by the grand jury.

        {¶2}     A court of appeals is limited to the review of final orders from lower courts.

Section 3(B)(2), Article IV, Ohio Constitution; R.C. 2953.02. An order may be final if a

statutory provision specifically so provides or pursuant to R.C. 2505.02(B), which defines

“final orders” that are subject to review. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116,
2003-Ohio-6241, ¶ 3. Generally, the dismissal of charges on the state’s motion before

jeopardy attaches does not constitute a final appealable order. State v. Williams, 9th Dist.

Summit No. 25384, 2011-Ohio-6412, ¶ 8, citing State v. Tankersley, 8th Dist. Cuyahoga

No. 70068, 1996 WL 631077, *3 (Oct. 31, 1996); see also Crim. R. 48(A) (“The state may

by leave of court and in open court file an entry of dismissal of an indictment, information,

or complaint and the prosecution shall thereupon terminate.”).

       {¶3}   The dismissal here is not specifically designated as a final order by statute

and does not satisfy any provision of R.C. 2505.02(B). The judgment is therefore not a

final appealable order. See City of Hudson/State v. Harger, 9th Dist. Summit No. 26208,

2012-Ohio-2604, ¶ 8; Williams at ¶ 11; see also State v. Nixon, 11th Dist. Portage Nos.

2021-P-0082, 2021-P-0083, and 2021-P-0075, 2021-Ohio-3291, ¶ 7.

       {¶4}   Appeal dismissed.




MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                             2

Case No. 2021-P-0092